Mr. Chief Justice Shepard
delivered the1 opinion of the Court-:
.. 1. The contention of Butler & Vale in the court of claims was that .the act of Congress conferred jurisdiction upon-said court to entertain a suit by Butler & Vále, and to ascertain the aggregate amount of fees justly due .by the Indians for attorneys’ services ;■ said fund to be adjudged and páid to Butler & Vale for distribution by them among the interested attorneys “having an, agreement with. Butler & Vale as to the. distribution-of said fees.” The court of claims denied .this.contention, holding that its jurisdiction was not so limited by' the act of Congress, and proceeded-to ascertain the. attorneys who had rendered services to the Indians, and to make the awards to them severally, as hereinbefore recited; The act of Congress was construed in an able opinion by Judge Booth. Having declared that the-court had jurisdiction, under this construction,, to find the value of the services rendered by each-attorney, it was said: “The statute having simply recited a supposed agreement, the language being, 'as agreed among themselves,’ is of itself quite indefinite.. Whether it was oral or under seal likewise failed to appear, until the same was produced in this court, by its special order, and only then under protest.” [43 Ct. Cl. 518.] .It was further said that the intervening claimants repudiate the existence of an agreement for distribution; some of them are not parties to it at all. It was found that no such agreement as the statute contemplated existed. The. opinion then proceeds as follows:
“That particular direction contained in the statute is incapable of enforcement and, unless we can find authority to proceed aside from it, the petition would be dismissed. The Congress had before it at the time of the enactment of the statute a claim against the Colville Indians for services rendered by certain attorneys. It recognized the justice of such a claim. The legal authority under which said attorneys had previously appeared had expired; they were relegated entirely to special legislation for relief. The Congress granted the relief, the special statute was passed, and, notwithstanding the reference to an *291agreement as to distribution of tbe judgment,'the general language of the whole statute- is sufficiently comprehensive to embrace, as it was clearly intended to do,- the claims of ‘all attorneys who have rendered services to said Indians in the matter of their said claim.’ No attention appears to limit the adjudication to persons signatory to the agreement mentioned. The adjudication intended was to include and cover, .the whole transaction. .The jurisdiction granted extended to. .the entire-scope of the subject-matter referred, and to all parties interested therein.”
2. The ground of the cross bill in this case is that the court of claims was strictly limited by the act of Congress to the ascertainment of the gross amount of attorneys’ fees due by the Indians on account of the fund appropriated to them; and when so ascertained to adjudge the same to-Butler & Vale, who -were charged with its distribution, under an agreement referred to, but not recited in the act. The contention is that so much of the decree as adjudged the amount of the fee is valid, but that in so far as it directed the payment of any part thereof to any other, persons.than Butler & Vale, it is in excess of jurisdiction and void. Upon the theory that under the act of Congress they are entitled to the entire amount of the award, to be distributed by them without the supervision of any tribunal whatsoever, under some undescribed agreement, Butler & Vale have received the sums specifically awarded to them, and lay claim-to the remainder as receivable by them exclusively. Their contention admits that, by the terms of the act of Congress, the fund to be ascertained as due by the Indians is one in which others, as well as they, are beneficially interested. The other beneficiaries are content with the order of distribution as made. Butler & Vale seek to set aside this distribution and obtain the possession of the fund that they may distribute it under the agreement claimed to be the one referred to in the act of Congress. Strange to say, Butler & Vale, claiming the fund for this purpose, -have neither recited this alleged agreement in their cross bill, nor otherwise introduced it into the record. It is true there is an allegation that less was awarded to Butler & Vale, and more to other beneficiaries than contemplated by the agreement, but this is too *292vague and indefinite to be taken as a fact admitted by the demurrer, or to furnish foundation for a decree.
Under the facts alleged, if the bill were entertained, all that a court of equity could do would be to set aside a distribution with which all other beneficiaries are satisfied, and deliver the fund to the dissatisfied trustees to be redistributed by them when no facts are shown that would require or justify a different apportionment. Courts of equity are not called upon to do a vain thing; nor will they entertain a bill merely to vindicate an abstract principle of justice. Foster v. Mansfield, C. & L. M. R. Co. 146 U. S. 88, 101, 36 L. ed. 899, 903, 13 Sup. Ct. Rep. 28.
If this were the sole ground for sustaining the demurrer,it would seem to be just to modify the decree of dismissal so as to permit an amendment setting out the agreement, if desired. However, we do not rest our decision upon this ground. If the agreement were recited in the bill, we would nevertheless be compelled to affirm its dismissal for a want of substantial merit, which no possible amendment could supply.
3. It is unnecessary to consider the general character of the jurisdiction of the court of claims, which is discussed, and the limitation upon it fully stated, in the opinion of Judge Booth, that has been referred to.
That court , had unquestioned jurisdiction of the particular case to ascertain and declare the value of the services rendered by all the recognized attorneys for the Colville Reservation Indians. In reaching its conclusion, it was compelled to construe the rather ambiguous terms of the statute, and its construction was that the court was empowered not only to ascertain the value of the services rendered by each of the attorneys concerned, but also to apportion the fee among them. The aggregate value of these services was the amount found to be payable out of the Indian fund. The provision of the statute is far from clear in meaning, and, if the question were open to our determination, we are not prepared to say that there was error in its construction. Let it be assumed, however, that the court of claims miscontrued the statute, never*293theless, it was an error committed in the exercise of its unquestioned jurisdiction of the subject-matter of the suit. .But an error of this kind does not, ordinarily, render a judgment void, and open it to collateral attack as a whole, or in part. Ex parte Parks, 93 U. S. 18, 21, 23 L. ed. 787, 788; Re Swan, 150 U. S. 637, 651, 37 L. ed. 1207, 1210, 14 Sup. Ct. Rep. 225; Re Chapman, 156 U. S. 211, 215, 39 L. ed. 401, 402, 15 Sup. Ct. Rep. 331; Andersen v. Treat, 172 U. S. 24, 31, 43 L. ed. 351, 353, 19 Sup. Ct. Rep. 67. If proceeding erroneously, the court was not acting wholly without jurisdiction, or in violation of some constitutional or express statutory limitation, or in denial of some essential right guaranteed by the Constitution, so as to render its judgment void under another rule laid down in other cases. Ex parte Lange, 18 Wall. 163, 175, 21 L. ed. 872, 878; Re Snow, 120 U. S. 274, 30 L. ed. 658, 7 Sup. Ct. Rep. 556; Re Nielsen, 131 U. S. 176, 182, 33 L. ed. 118, 120, 9 Sup. Ct. Rep. 672.
Our conclusion is that the judgment of the court of claims is governed by the first rule above stated, and that its error, if such it was, can only be corrected by another court in the exercise of appellate jurisdiction. The court of claims is an independent tribunal, forming no part of the judicial system of the District of Columbia, and this court is invested with no power to supervise its proceedings, or review its judgments.
The court below committed no error in sustaining the demurrer and dismissing the cross bill, and its decree will, therefore, be affirmed with costs. Affirmed.
Mr. Justice Van Orsdel took no part in the hearing and determination of this appeal.